Citation Nr: 0122869	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered at St. Luke's Regional Medical 
Center on July 19, 1999.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had nearly 18 years of active service, including 
the verified periods from January 1968 to April 1969, and 
from January 1982 to August 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Medical Administration Service (MAS) of the VA Medical Center 
(VAMC) in Sioux Falls, South Dakota, which denied the 
veteran's claim for reimbursement or payment for unauthorized 
medical services rendered at St. Luke's Regional Medical 
Center on July 19, 1999.  A Board hearing was held at the RO 
in Sioux Falls, South Dakota (i.e., Travel Board hearing) in 
June 2001, and that RO forwarded the case to the Board.  


FINDINGS OF FACT

1.  After an episode of syncope (apparently related to 
hypertension medication) and a related fall and neck injury, 
the veteran was transported by ambulance to nearby St. Luke's 
Regional Medical Center where he received emergency room 
treatment on July 19, 1999. 

2.  This treatment was not authorized by the VA.

3.  The treatment involved the effects of service-connected 
hypertension and service-connected cervical spine arthritis.  

4.  The treatment was received under emergency circumstances 
of a nature that delay in going to a far more distant VA 
facility would have been hazardous to health, and, under all 
the circumstances, a VA facility was not feasibly available. 





CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered at St. Luke's Regional Medical 
Center on July 19, 1999 have been met.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 2001); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Effective during the time relevant to this case, the 
veteran's service-connected disabilities (and ratings) were 
hypertension (10 percent), cervical spine arthritis (10 
percent), residuals of a left knee injury (10 percent), 
thoracic spine arthritis (0 percent), sinusitis (0 percent), 
and postoperative bilateral inguinal hernias (0 percent).

Private ambulance records show that on the morning of July 
19, 1999, paramedics responded to a 911 call involving injury 
of the veteran.  He reportedly had fallen about 6 feet off a 
truck trailer on which corn was being loaded.  He was laying 
on the ground when the paramedics arrived.  He was noted to 
have some abrasions and complained of neck pain.  He stated 
he always had neck pain because of arthritis.  The veteran 
reported that he had taken blood pressure medication earlier 
that morning and felt his fall involved a reaction to the 
medication.  He also reported that when walking earlier that 
day he had blurred vision which he felt possibly was related 
to the medication.  His blood pressure was noted to be within 
normal limits.  The paramedics put a cervical collar on the 
veteran's neck and he was placed on a long board.  He was 
then transported to St. Luke's Regional Medical Center for 
evaluation.

Records from St. Luke's show the veteran was treated in the 
emergency room for a chief complaint of neck stiffness after 
a syncopal episode (i.e., fainting).  He recounted that he 
had been helping to load corn on a truck, and when he stood 
up he felt light-headed, passed out, and fell and injured his 
neck.  He reported a history of hypertension, said he had not 
taken his hypertension medication the night before but took 
an extra dose this morning, and had a similar episode in the 
past when he took his medication irregularly.  He also 
reported a history of degenerative joint disease (i.e., 
arthritis) of the neck.  Findings included abrasions.  Blood 
pressure was within normal limits.  X-rays of the cervical 
spine showed pre-existing degenerative joint disease.  The 
veteran was kept at the hospital for several hours for 
observation, and he was then released and instructed to rest 
and take medication.  Diagnoses were syncope and cervical 
strain.

Records show the veteran was seen a couple of days later, on 
July 21, 1999, for outpatient treatment at the VAMC in Sioux 
Falls, South Dakota.  He recounted the recent episode of 
problems with his hypertension medication and the fall with a 
neck injury, resulting in the emergency room visit which 
reportedly had been negative.  He also noted he had a history 
of degenerative joint disease of the neck.  Blood pressure 
was currently within normal limits, and assessments included 
hypertension.

The veteran filed a claim for reimbursement or payment for 
unauthorized medical services rendered at St. Luke's Regional 
Medical Center on July 19, 1999.  St. Lukes is located in 
Sioux City, Iowa, slightly more than 20 miles from where the 
veteran lives and also from the site where he was injured 
while working on July 19, 1999.  The nearest VA facility is 
the VAMC in Sioux Falls, South Dakota, which is over 100 
miles from where the veteran lives and also from the site 
where he was injured while working on July 19, 1999.

In statements in support of his claim, and in testimony at a 
Board hearing in June 2001, the veteran maintained that the 
fall and neck injury on July 19, 1999 were a result to a 
reaction to medication taken for his service-connected 
hypertension.  He also noted that he had service-connected 
arthritis of the neck.  He said that when he fell a co-worker 
called 911, and paramedics placed him on a board and took him 
by ambulance to St. Luke's.  The veteran noted there was 
concern that he may have had a serious neck injury from the 
fall, although emergency room evaluation did not show his 
injury was serious.  He pointed out that St. Luke's was much 
closer than the VAMC, and given the apparent emergency it 
would have been unreasonable to go to the distant VA 
facility.

Analysis

The veteran claims the VA should pay for unauthorized medical 
services rendered at St. Luke's Regional Medical Center on 
July 19, 1999.  The file shows that he has been adequately 
notified of the evidence necessary to substantiate his claim, 
and the relevant evidence has been obtained.  The VA's notice 
and duty to assist requirements have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met: (1) that treatment 
was either for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability; and (2) that a medical 
emergency existed of such nature that delay would have been 
hazardous to life or health; and (3) that no VA or federal 
facilities were feasibly available and an attempt to use them 
beforehand, or obtain prior VA authorization for the services 
required, would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The evidence shows that on July 19, 1999 the veteran 
reportedly had an episode of syncope/fainting, and the 
medical records suggest that this was associated with 
medication taken for his service-connected hypertension, and 
that the fainting spell led to the fall and neck injury.  Out 
of concern for a possible serious neck injury, paramedics 
took the veteran by ambulance to nearby St. Luke's Regional 
Medical Center.  There he was assessed as having had an 
episode of syncope and cervical strain, and X-rays showed the 
service-connected arthritis of the cervical spine.  The 
medical records show the unauthorized medical services did, 
at least to some extent, involve the effects of the veteran's 
service-connected hypertension and service-connected cervical 
spine arthritis.

As to a medical emergency, paramedics were concerned that a 
serious neck injury may have occurred, requiring emergency 
room evaluation.  Even though a serious injury was not 
confirmed after evaluation at the private hospital, in the 
eyes of medical professionals there was an apparent medical 
emergency, requiring immediate treatment, and delay in going 
to a far more distant VA facility posed a hazard to health.  
Moreover, given the emergency circumstances, and the relative 
distances to St. Luke's (slightly over 20 miles) and the VAMC 
(over 100 miles), it would not have been reasonable to 
transport the veteran to the far more distant VA facility; 
under all the circumstances, a VA facility was not feasibly 
available.

The Board finds that all elements of the law have been met 
for VA reimbursement or payment for unauthorized medical 
services received by the veteran at St. Luke's Regional 
Medical Center on July 19, 1999.  Thus the claim is granted.  
The Board has considered the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), in making this determination.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals





